DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 2, 4, 6, 8, 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 2, 4, 6, 8, 11 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a power module package structure, comprising: wherein the upper packaging material is made of a silicone-based material, the lower packaging material is made of a rigid resin, and the insulating layer is made of a ceramic material; wherein a thermal expansion coefficient of the upper copper layer is greater than that of the insulating layer such that they are mismatched; wherein the one or more layers of lower packaging materials wrap around the upper copper layer and the insulating layer, and are in contact with the heat dissipation layer, so as to avoid cracking caused by the mismatched thermal expansion coefficients of the upper copper layer and the insulating layer, in combination with the rest of claim limitations as claimed and defined by the Applicant. 

In the reference of record Yang(USPGPUB DOCUMENT: 2017/0345735) discloses in Fig 10 a power module package structure, comprising: a layer of power chips(19), an upper bonding layer(74), a thermally-conductive and electrically-insulating composite layer, and a heat dissipation layer(14); wherein the thermally- conductive and electrically-insulating composite layer(72/73) is disposed on the heat dissipation layer(14), the upper bonding layer(74) is disposed on the thermally- conductive and electrically-insulating composite layer(72/73), and the layer of power chips(19) is disposed on the upper bonding layer(74); wherein the thermally- conductive and electrically-insulating composite layer(72/73) contains an insulating layer(72) and an upper copper layer(73) that is formed on the insulating layer(72); wherein one or more layers of upper packaging material(288)[0053]s are covered over the layer of power chips(19) and the upper bonding layer(74) and are in contact with an upper surface of the upper copper layer(73), but does not disclose the relationship of wherein the upper packaging material is made of a silicone-based material, the lower packaging material is made of a rigid resin, and the insulating layer is made of a ceramic material; wherein a thermal expansion coefficient of the upper copper layer is greater than that of the insulating layer such that they are mismatched; wherein the one or more layers of lower packaging materials wrap around the upper copper layer and the insulating layer, and are in contact with the heat dissipation layer, so as to avoid cracking caused by the mismatched thermal expansion coefficients of the upper copper layer and the insulating layer.  Therefore, it would not be obvious to make the power module package structure as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819